              Case 19-50328-BLS        Doc 41      Filed 01/18/21    Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In Re:                                        :   Chapter 11
                                               :
 Woodbridge Group of Companies, LLC            :   Case No.: 17-12560 (BLS)
                                               :
                    Debtor.                    :
                                               :
 Michael Goldberg, as Liquidating Trustee of   :
 the Woodbridge Liquidation Trust,             :   MEDIATION STATUS REPORT
 successor in interest to the estates of       :
 Woodbridge Group of Companies, et al.,        :
                                               :
                   Plaintiff,                  :   Adv. Proc. No.: 19-50328 (BLS)
 v.                                            :
                                               :
 Janet V. Dues,                                :

                  Defendants.

        In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation has not been completed and hereby provides a
projected schedule for completion.

                      Mediation sessions are scheduled to occur on

                      A mediation session needs to be scheduled, but the mediator has been
                      unable to arrange a date and time.

          X           OTHER: The Mediator is working with counsel to schedule a date for
                      mediation. The Mediator expects to have a mediation date scheduled
                      within the next 10 days.


Dated: January 18, 2021                      /s/ Ian Connor Bifferato
                                           Ian Connor Bifferato (DE #3273)
                                           The Bifferato Firm P.A.
                                           1007 N. Orange Street, 4th Floor
                                           Wilmington, DE 19801
